 

 

 

 

 

Case 1:20-mj-12714-UA Document9 Filed 12/01/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK | 7

 

 

 

-X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
~agalnst- .
“CR- ( )¢)

8d 1H I} TAYE on a © m A © fo WN

Defendant_S V4 i & 1 AYL O ‘ hereby voluntarily consents to

Participate in the following proceeding via 1_.videoconferencing or ¢-~ teleconferencing:

 

x Initial Appearance Before a Judicial Officer

LL Arraignment {Note: if on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

4 Bail/Detention Hearing

Conference Before a Judicial Officer

—

S Tan Loc by JE | dhn (Sure

Defendant’¢ Signature Defendant’s Counsel’s Signature

(Judge may obtain A consent on
Record’and Sign for Defendant)

_ Soh G “Jayla

Print Defendant’ 5 Namé!

 

Sahw bulk

Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology,

PU Voto at Go

. a \ a
U.S. ‘District Judge/U. S. Magistrate Judge

Date

Scammed with CamScanner

 
